This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 CITY OF SANTA FE ex rel.
 3 SANTA FE POLICE DEPARTMENT,

 4                  Petitioner-Appellee,

 5 v.                                                            No. A-1-CA-36579

 6 ONE (1) 1999 TAN AUDI SEDAN
 7 V.I.N. WAUED28D9XA318391
 8 NEW MEXICO LICENSE NO. 779TLZ,

 9                  Respondent,

10 and

11 ROSAMARIA ROMERO,

12                  Claimant-Appellant.

13 APPEAL FROM THE DISTRICT COURT OF SANTA FE COUNTY
14 Raymond Z. Ortiz, District Judge

15 Office of the City Attorney
16 R. Alfred Walker
17 Santa Fe, NM

18 for Appellee

19 Rosamaria Romero
20 Santa Fe, NM
 1 Pro Se Appellant



 2                           MEMORANDUM OPINION

 3 VANZI, Chief Judge.

 4   {1}   Summary dismissal was proposed for the reasons stated in the notice of

 5 proposed summary disposition. No memorandum opposing summary dismissal has

 6 been filed and the time for doing so has expired.

 7   {2}   DISMISSED.

 8   {3}   IT IS SO ORDERED.

 9                                        __________________________________
10                                        LINDA M. VANZI, Chief Judge

11 WE CONCUR:



12 _________________________________
13 M. MONICA ZAMORA, Judge



14 _________________________________
15 JULIE J. VARGAS, Judge




                                            2